DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amend the specification as follows:

Please amend the paragraph on page 16, lines 1-11 as follows: 

In some embodiments, the bushing 10 may include a condition monitoring sensor 34, 35. The condition monitoring sensor 34, 35 may be configured to monitor one or more predefined condition parameters associated with the bushing 10 and to communicate values of one or more monitored parameters to a receiving module remote from the bushing 10. In an embodiment, the measured condition parameter is leakage current in both of the two electrically insulating layers, with the sensor 34, 35 taking the form of a coupling capacitor with detection ranging from 80 pF up to 10 µF. The sensor 34, 35 is typically placed at the flange 20 by means of a circumferential strapped band attachment or a threaded bolt-in device into a connection point 33 that is similar to a test tap that is present on most high voltage bushings. 

Please amend the paragraph on page 16, lines 13-21 as follows: 

In an embodiment, the sensor 34, 35 includes a transmitter to transmit the measured condition parameter to a remote controller, typically in an online manner. Communications of measured data is network neutral or network independent. The sensor 34, 35 can thus use any available network such as a powerline carrier, a fibre telecommunications network or a wireless network. On-line monitoring and alarming systems allow for the uploading measured data to a server for remote analysis. This feature saves customers the costs associated with bringing in an expert and paying its staff to accompany someone at the local site to perform advanced diagnostics.

Please amend the paragraph on page 14, line 30-page 15 line 14 as follows: 

In an embodiment, the inner core 26 includes a condenser screen arrangement, typically in the form of very fine layers of metallic foil screens 30 included or inserted in the inner core 26. A condenser screen arrangement is generally only required at voltages above 88kV, and although three screens 30 are shown in Figure 2, the exact number, arrangement and layout of the screen 30 may vary depending on the application. The screens 30 produce a capacitive effect which dissipates the electrical energy more evenly throughout the inner core 26 and reduces the electric field stress between the energized conductor 14 and any earthed material. It does this by distributing the electric field optimally in the radial and tangential directions, so as to lengthen the lifespan of the insulation materials. If the capacitances due to the screens 30 are equal, then the voltage is distributed as shown in FIG 5. A lower and uniformly distributed voltage within the dielectric materials reduces the minimize electric stress in the bushing 10 and/or on a surface of the bushing 10.


Please amend the paragraph on page 3, lines 23-26 as follows: 

Electrical bushings can be represented by [[the]] an equivalent circuit diagram for the insulation circuit insulation phasor diagram (


Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “a condenser screen arrangement disposed within the first electrically insulating layer, the condenser screen arrangement comprising a plurality of fine layers of longitudinally continuous metallic screens arranged so that a longitudinal midpoint of each fine layer of longitudinally continuous metallic screen is substantially aligned along a transverse axis perpendicular to each fine layer of longitudinally continuous metallic screen, the transverse axis being spaced apart from the mounting flange, wherein each fine laver of longitudinally continuous metallic screen is ungrounded” Therefore claims 1 and 4-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William H. Mayo III/Primary Examiner, Art Unit 2847